DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 8, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 3 and 4 contain limitations “color separator”, “summer”, “weight calculator”, “selector” and a “luminance domain converter” has/have been interpreted under 35 U.S.C. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3 and 4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.    
The specification indicates the above components are part of the host system, which may be an application processor ([0059]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler (US Publication 2021/0049981) in view of Wickstrom (hereinafter “Wick”) (US Patent 5,864,345) and in further view of Miller (US Publication 2006/0170712).
Regarding independent claim 1, Seiler teaches a display device, comprising:
subsampling and transmitting data of a first color among a plurality of colors of input image data (In [0093, 0094, 0097], Seiler teaches of subsampling colors of a plurality of colors, which would include a first color and transmitting this information to provide a displayed image);
a timing controller interpolating the data of the subsampled first color in data received...to reconstruct the input image data and outputting the reconstructed input image data (In [0095], Seiler teaches of using a controller for an interpolation process on the data that was originally subsampled and outputting a reconstructing image by providing grayscale values for the pixels based on input data (See Fig. 2B));
Although Seiler teaches of using subsampled first colored data, Seiler does not explicitly teach:
a host system subsampling.... from the host system

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Seiler which uses subsampled first colored data; to include the feature of a host system subsampling input image data and sending the subsampled data to a display processor (controller), as disclosed by Wick to improve compression for video images.
Although Seiler and Wick disclose a display panel, the use of pixels (Seiler, [0004]) and a timing controller, they do not explicitly disclose:
a display panel having a plurality of pixels connected to a plurality of gate lines and a plurality of data lines; and a driving circuit driving the gate line and the data line
However, in the field of display panels, Miller illustrates a plurality of pixels in Fig. 7 which are connected to select (gate) lines, 76 and data lines, 80 and controlled by drive circuitry for supply voltages via the data lines to the pixels ([0040]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display panel of Seiler and Wick to include the detailed connections and components of a display panel, as disclosed by Miller to provide a display panel
...under a control of the timing controller to supply data voltages corresponding to the reconstructed input image data to the plurality of pixels (Using the well-known operation of a timing controller for controlling driving circuitry of a display panel, the combination of Seiler, Wick and Miller discloses a timing controller which controls the supplying of data voltages to pixels based on the reconstructed (interpolated) input image data).
Regarding dependent claim 2, Seiler, as modified by Wick and Miller, discloses the display device of claim 1, wherein:
the host system selects, as the first color, a color with a lowest contribution to luminance when displaying an image frame composed of the input image data on the display panel (Seiler teaches of being able to subsample one or more colors which would include a scenario wherein one of the colors would have a low contribution to luminance ([0094-0097] as it is well-known that displayed images provide images with different levels of luminance between colors and Wick teaches of a host system which subsamples.  Therefore, the combination of references discloses the above claim limitations).
Regarding dependent claim 10, Seiler, as modified by Wick and Miller, discloses the display device of claim 1, wherein:
the host system converts an image frame constituted by the input image data into virtual reality image data according to a recognition-based virtual reality technique, and subsamples data of the first color in the virtual reality image data (Seiler teaches of using image data for a display in a virtual reality device ([0001-0002]).  Therefore, the combination of references, which disclose the use of a host system for providing image data to a display, discloses the above limitations when viewed as a whole).
Regarding dependent claim 11, Seiler, as modified by Wick and Miller, discloses the display device of claim 10, wherein:
the host system divides the image frame into a first region and a second region and processes image data in the first region with higher quality than image data in the second region, and (Seiler, [0003, 0098 and other paragraphs]);
selects the first color for the image data of the first region and subsamples the data of the first color (Seiler, has a first region (first region is considered a region from main gazed region) wherein a first color is subsampled (half-sampled) ([0100-0103]).
	 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler (US Publication 2021/0049981) in view of Wickstrom (hereinafter “Wick”) (US Patent 5,864,345), Miller (US Publication 2006/0170712), Oka (US Publication 2018/0322822) and in further view of Kim (US Publication 2003/0164810).
Regarding dependent claim 3, Seiler, as modified by Wick and Miller, discloses the display device of claim 2, wherein the host system includes:
Although the combination of references disclose of performing different operations on red, green, blue of an input image, they do not explicitly disclose:
a color separator separating the input image data into image data of the plurality of colors;
However, in the field of displays, Oka discloses in [0005] of a color image separator configured to separate red, green and blue image data.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Seiler/Wick/Miller, to include the feature of having a color separator for separating the input image data into image data of the plurality of colors, as disclosed by Oka to provide full color images ([0006]).
The combination of references do not disclose:
a summer summing data of all pixels included in the image frame for each of the plurality of colors to obtain a sum value of a corresponding color;
a weight calculator calculating weighted sum values by multiplying the sum value of the corresponding color by a sensitivity weight of the corresponding color for each color; 
However, in the field of displays, Kim discloses in [0030], in reference to Fig. 3, of having a summer for summing red, blue and green pixel data to obtain a summing value and a weight calculator for calculating weighted sum values by multiplying the sum value by a sensitivity weight for each color.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device in the combination of references; to include the feature of having a summer summing data of all pixels included in the image frame for each of the plurality of colors to obtain a sum value of a corresponding color, a weight calculator calculating weighted sum values by multiplying the sum value of the corresponding color by a sensitivity weight of the corresponding color for each color, to compensate the brightness and power consumption of the pixel ([0009]).
and a selector selecting a color having a smallest value among the weighted sum values as the first color (Since Seiler teaches of being able to select and change any one or all of the colors, as taught in claim 1, Seiler, thereby includes a selector for selecting a color which can have a smallest value of the weighted sum of the values of the first color).
Regarding dependent claim 5, the combination of references disclose the display device of claim 3, wherein:
the summer multiplies data of a color having a minimum value in each pixel of the plurality of pixels by a minimum weight, when summing data of all of the plurality of pixels for each color to obtain the sum value of each color (Kim teaches of using a weight specific to each color of the pixels, which is considered the minimum weight and the combination of references disclose providing the multiplication operation to all colors which would include a color having a minimum value).
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seiler (US Publication 2021/0049981) in view of Wickstrom (hereinafter “Wick”) (US Patent 5,864,345), Miller (US Publication 2006/0170712), Oka (US Publication 2018/0322822), Kim (US Publication 2003/0164810) and in further view of Miyachi (US Publication 2004/0263456).
Regarding dependent claim 4, the combination of references disclose the display device of claim 3, wherein the host system further includes:
The combination of references do not explicitly disclose:
a luminance domain converter converting the input image data of the plurality of colors....into luminance domain data,
However, in the field of displays, Miyachi discloses in [0302] of having a luminance domain converter which converts input image data of a plurality of colors into luminance values.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device as disclosed by combination of references; to include the feature of having a luminance domain converter, as disclosed by Miyachi to generate a bright image ([0012]).
resulting from the separation by the color separator, wherein the summer sums the luminance domain data resulting from the conversion by the luminance domain converter for all of the plurality of pixels to obtain the sum value of the corresponding color (The combination of references provide the above components for providing the claim limitations).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seiler (US Publication 2021/0049981) in view of Wickstrom (hereinafter “Wick”) (US Patent 5,864,345), Miller (US Publication 2006/0170712), Oka (US Publication 2018/0322822), Kim (US Publication 2003/0164810) and in further view of Kurt (US Publication 2007/0176862).
Regarding dependent claim 6, the combination of references disclose the display device of claim 3, wherein:
the selector selects, as the first color, two colors having (The combination of references as disclosed in claim 3 include a selector as all colors can be or not be selected);
The combination of references do not explicitly disclose:
...a value smaller than a first reference value from among the weighted sum values.
	However, in the same field of endeavor, Kurt discloses in [0059] of comparing a weighted sum to a threshold level and performing an action based on the weighted sum being above or below the threshold.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having a selector and two colors as disclosed by the combination of references; to include the feature of compared a weighted sum for colored pixels to a threshold, as disclosed by Kurt, to increase luminance uniformity ([0010]).
The combination of features taught by the references thereby provide the selector selects, as the first color, two colors having a value smaller than a first reference value from among the weighted sum values.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler (US Publication 2021/0049981) in view of Wickstrom (hereinafter “Wick”) (US Patent 5,864,345), Miller (US Publication 2006/0170712) and in further view of Kaehler (US Publication 2008/0043002).
Regarding dependent claim 7, Seiler, as modified by Wick and Miller, discloses the display device of claim 2, wherein:
the host system writes information indicating the first color (As taught by the combination of references in claim 1);
The combination of references do not explicitly disclose:
the first color into a least significant bit of second color data .....
However, in the field of displays, Kaehler discloses in [0052] of the red and blue having the same least significant bit, thereby indicating a first color is provided into the LSB of a second color and uses a host system (GPU) to transmit the information to a driving IC.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having a first color and second color, which can be any of the red, blue, green colors and is provided by a host system, as disclosed by the combination of references; to include the feature of the first color into a least significant bit of second color data, as disclosed by Kaehler, to provide data to a dumb IC.
the first color into a least significant bit of second color data among data of a first pixel of the plurality of pixels included in the image frame and transmits the information (The combination of references disclose transmitting image frame data to pixels by using the LSB of a first color into a second color).
Regarding dependent claim 12, Seiler, as modified by Wick and Miller, discloses the display device of claim 11, wherein:
the host system writes data indicating the first color (As taught by the combination of references in claim 1);
The combination of references do not explicitly disclose:
the first color into a least significant bit of data 
However, in the field of displays, Kaehler discloses in [0052] of colors red and blue having a least significant bit, thereby indicating a first color has a LSB and uses a host system (GPU) to transmit the information to a driving IC.  Additionally, the color bit word is provided to pixel in the LCD array ([0048-0050])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having a first color, which can be any of the red, blue, green colors and is provided by a host system, as disclosed by the combination of references; to include the feature of the first color into a least significant bit of data, and wherein the bit word is provided to a pixel as disclosed by Kaehler, to provide data to a dumb IC.
of a first pixel in the first region and transmits the data, or writes data indicating the first color into a least significant bit of data of a first pixel from the plurality of pixels in the second region and transmits the data (The combination of references disclose providing a first color having a LSB in a bit word and is provided to a first pixel of a first region).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seiler (US Publication 2021/0049981).
Regarding independent claim 13, Seiler teaches an image processing method in a display device, the method comprising:
selecting, as a first color, a color with least contribution to luminance from among a plurality of colors of input image data when displaying an image frame composed by the image data; subsampling data of the first color; (In [Abstract, 0093, 0094, 0097], Seiler teaches of sub-sampling colors of a plurality of colors, which would include a first color and transmitting this information to provide a displayed image, rendered by sub-frames. Additionally, Seiler teaches of being able to sub-sample one or more colors which would include a scenario wherein one of the colors would have a low contribution to luminance as it is well-known that display devices, having displayed images provide images with different levels of luminance between colors ([0094-0097]) ;
maintaining data of remaining colors except the first color of the plurality of colors to transmit the data together with the subsampled data of the first color; (See example in [0100-0102] and wherein Seiler indicates any combination of sampling resolutions for the three colors, which would include a scenario of a first color being sub-sampled and not the other two colors)
interpolating the subsampled data of the first color; and reconstructing the data of the remaining colors to output the reconstructed data to a display panel of the display device together with the interpolated data of the first color (In [0095], Seiler teaches of using a controller for an interpolation process on the data that was originally subsampled and outputting a reconstructing image by providing grayscale values for the pixels based on input data (See Fig. 2B));

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler (US Publication 2021/0049981) in view of Kim (US Publication 2003/0164810).
Regarding dependent claim 14, Seiler teaches the method of claim 13, wherein the selecting includes:
Seiler does not explicitly teach:
summing data of all of the plurality of pixels included in the image frame for each of the plurality of colors to obtain a sum value of a corresponding color; obtaining a weighted sum value by multiplying the sum value of a corresponding color with a sensitivity weight of the corresponding color for each color; 
However, in the field of displays, Kim discloses in [0030] in reference to Fig. 3 of having a summer for summing red, blue and green pixel data to obtain a summing value and a weight calculator for calculating weighted sum values by multiplying the sum value by a sensitivity weight for each color.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method in a display device taught by Seiler, to include the feature of having a summer summing data of all pixels included in the image frame for each of the plurality of colors to obtain a sum value of a corresponding color, a weight calculator calculating weighted sum values by multiplying the sum value of the corresponding color by a sensitivity weight of the corresponding color for each color, to compensate the brightness and power consumption of the pixel ([0009]).
and selecting a color having a smallest value among the weighted sum values,...as the first color (The combined teachings of Seiler and Kim provide a scenario where a color is selected having a smallest value as all colors are used in the display device);
two colors having a value smaller than a first reference value among the weighted sum values, or two colors having a value smaller than a largest value by a second reference value or more among the weighted sum values, as the first color.
Regarding dependent claim 15, Seiler, as modified by Kim, discloses the method of claim 14, wherein:
the obtaining of the sum value includes: multiplying data of a color with a minimum value in each pixel by a minimum weight when summing the data of all pixels of the plurality of pixels for each color to obtain the sum value of each color (Kim teaches of using a weight specific to each color of the pixels, which is considered the minimum weight and the combination of references disclose providing the multiplication operation to all colors which would include a color having a minimum value).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seiler (US Publication 2021/0049981) in view of Kim (US Publication 2003/0164810) and in further view of Kaehler (US Publication 2008/0043002).
Regarding dependent claim 16, Seiler, as modified by Kim, discloses The method of claim 13, wherein the transmitting includes:
The combination of references do not explicitly disclose:
writing information indicating the first color into a least significant bit of second color data 
However, in the field of displays, Kaehler discloses in [0052] of the red and blue having the same least significant bit, thereby indicating a first color is provided into the LSB of a second color and uses a host system (GPU) to transmit the information to a driving IC.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having a first color and second color, which can be any of the red, blue, green colors and is provided by a host system, as disclosed by the combination of references; to include the feature of the first color into a least significant bit of second color data, as disclosed by Kaehler, to provide data to a dumb IC.
among data of a first pixel of the plurality of pixels included in the image frame and transmitting the information (The combination of references disclose transmitting image frame data to pixels by using the LSB of a first color into a second color).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693